             17-11542-mg            Doc 56    Filed 01/15/19    Entered 01/15/19 14:21:18           Main Document
                                                               Pg 1 of 1




                                                          Attorneys at Law
                                                   32-72 Steinway Street, Suite 402
                                                      Astoria, New York 11103

Frank A. Ortiz (1931-2016)                                                                                  Tel. (718) 522-1117
Norma E. Ortizw                                                                                             Fax (718) 596-1302
   ****                                                                                                email@ortizandortiz.com
Martha J. de Jesusw
w
    (Admitted in New York and New Jersey)




                                                                        January 15, 2019



                Ms. Deanna Anderson
                Courtroom Deputy to the Hon. Martin Glenn
                United States Bankruptcy Court
                One Bowling Green
                New York, New York 10004
                                                   Re:    Joe’s Place of the Bronx, NY, Inc.
                                                          Chapter 11 Case
                                                          Case No.17-11542

                                                                Status Conference

                Dear Ms. Anderson:

                       I write to confirm that a status conference hearing on the above-referenced case is
                scheduled for February 5, 2019 at 11:00 am.

                          Thank you.

                                                                                Very truly yours,

                                                                                /s/Norma E. Ortiz

                                                                                Norma E. Ortiz


                CC:       Enid Stuart, Esq.
